Citation Nr: 0024037
Decision Date: 09/11/00	Archive Date: 11/03/00

DOCKET NO. 99-08 193          DATE SEP 11 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE

Entitlement to an increased rating for bipolar disorder, currently
rated as 50 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from July 1961 to May 1962.

This appeal to the Board of Veterans' Appeals (Board) arises from
a December 1998 rating action in which the RO denied an evaluation
in excess of 50 percent for the veteran's service-connected
psychiatric disorder.

In his substantive appeal (VA Form 9, Appeal to the Board of
Veterans' Appeals), the veteran requested a hearing before a Member
of the Board in Washington, D.C. In a memorandum dated in July 2000
from the veteran's representative, it was indicated that the
veteran would not attend the hearing. As no request for
rescheduling of the hearing was received, the veteran's request for
a Board hearing is deemed withdrawn. See 38 C.F.R. 20.702(c)(2)
(1999).

FINDING OF FACT

The veteran's bipolar disorder is manifested by impairment of
thought processes (to include ongoing delusional ideation), some
social isolation and a limited social life, interpersonal
difficulties, and very poor coping skills.

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the
schedular criteria for a 70 percent evaluation for bipolar disorder
have been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1,
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9207 (1999).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran contends that his service-connected psychiatric
condition has increased in severity and that he should receive a
higher evaluation.

A VA outpatient treatment record dated in June 1998 reveals that
the veteran has been seen on a consistent basis for psychiatric
treatment. It was noted that the veteran worked part-time at a
bookstore and that he apparently did well. He was actively pursuing
vocational rehabilitation education for nursing and he had
expressed that he would like to work competitively. The veteran had
announced that he had become engaged to a woman that he had been
dating for several years and appeared happy though he was
appropriately anxious about the new commitment. Currently he was on
Valium for anxiety, but used it only when he was experiencing
anxiety symptoms or when he was about to participate in an anxiety-
provoking situation.

The veteran was afforded a VA psychiatric examination in June 1998.
He described his current symptoms as that of a tremor, which he
stated has increased as a result of living in a high stress
environment. He has been prescribed Valium, which he felt worked
for the tremor. He felt that the tremor was an indicator of an
underlying neurotransmitter dysfunction. Over the past year, he
attempted a job with "upward bound" but found the students unruly
and was fired. Since the past fall, he had been working two days a
week as a bookseller in large chain book store. He was able to
operate the cash register but indicated that helping the customers
was an overwhelming experience. Throughout his description of the
past 10 years he focused heavily on medical events, chronic
mononucleosis, fluctuating liver function tests, and sensitivity to
thyroid doses, which he believed had major reverberations in his
day-to-day health.

- 3 -

On mental status examination, the veteran was noted to be neatly
dressed and had a friendly demeanor. He stated that his mood was
"high normal" and that he was under control. He stated that he
slept at night and that he ate well. He claimed that when he is
manic, it is a controlled active mood. He denied that he was
feeling depressed at this time. He tended to blame difficulties on
medical problems and he externalized rather than taking
responsibility for life events. He believed that most of his
psychiatric symptoms are secondary to his physiologic medical
problems. He expressed himself in a rather elaborate articulate
fashion to the maximum. In his oral presentation, he seemed to be
fairly organized; however, he gave the examiner several reams of
notes that he brought to the interview that demonstrated an
extremely chaotic thought process. He denied that he had symptoms
of auditory or visual hallucinations. He denied suicidal or
homicidal ideation, but the examiner felt that the tenacity and
completeness with which he held to the notion of having a chronic
viral infection suggested a somatic delusionality of his thinking
that was ingrained and long standing.

The examiner concluded that the veteran had a chronic mental
illness that had brought great debility throughout his life. He
opined that the veteran seemed to have made a valiant effort
throughout the years to obtain training in professional positions.
He noted that the veteran did achieve a certain level of education
but it was clear that interpersonal difficulties and very poor
coping skills and the bipolar cycling have taken a toll on his
ability to maintain any kind of position. He seemed to live under
controlled and limited circumstances. He was somewhat isolated but
did seem to have some kind of limited social life with a
girlfriend. The examiner further stated that he felt that the
veteran's functioning in the psychological realm was extremely
impaired. Vocationally, he was unable to obtain or hold any but the
most limited employment and socially, he seemed to have achieved a
few limited relationships.

The veteran's Vocational Rehabilitation folder reflects that in
February 1999 report, the veteran was found infeasible for
achieving a vocational goal. He had requested that he be sponsored
to attend graduate nursing school. This request was denied based on
the fact that the veteran had a chronic psychiatric condition that
had

- 4 -

caused problems with interpersonal relationships as well as
handling daily stress. It was noted that the veteran showed a long
pattern of unemployment or only being able to hold short-term,
part-time positions. His psychiatric condition has required
frequent medication changes along with periodic therapy for general 
support. The veteran's psychiatric condition was noted to be severe
in that it prevented him from holding long-term competitive
employment. It was noted that the veteran was currently employed,
part-time, as a cashier at a book store.

II. Analysis

As a preliminary matter, the Board finds that the veteran's claim
for an increased rating for his psychiatric disorder is well-
grounded within the meaning of 38 U.S.C.A. 5107(a). The United
States Court of Appeals for Veterans Claims (Court) has held that,
when a veteran claims that a service-connected disability has
increased in severity, the claim is well grounded. Proscelle v.
Derwinski, 2 Vet. App. 629 (1992). The Board also finds that the
duty to assist the veteran in developing the facts pertinent to the
veteran's claim is met. In this regard, the Board notes that
pertinent outpatient treatment records have been associated with
the record, that the veteran has undergone VA psychiatric
evaluation in connection with the claim, and that there is no
indication that there are any other outstanding medical records
pertinent to the claim.

Disability evaluations are determined by comparing a veteran's
present symptomatology with criteria set forth in the VA's Schedule
for Rating Disabilities, which is based on average impairment in
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. When a
question arises as to which of two ratings apply under a particular
diagnostic code, the higher evaluation is assigned if the
disability more closely approximates the criteria for the higher
rating. 38 C.F.R. 4.7. After careful consideration of the evidence,
any reasonable doubt remaining is resolved in favor of the veteran.
38 C.F.R. 4.3. The veteran's entire history is reviewed when making
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v.
Derwinski, 1 Vet. App. 589 (1995). However, the current level of
disability is of primary concern. See Francisco v. Brown, 7 Vet.
App. 55, 58 (1994).

- 5 -

Under the applicable criteria, occupational and social impairment
with reduced reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; and difficulty in establishing
and maintaining effective work and social relationships, is
assigned a 50 percent rating. 38 C.F.R. 4.130, Diagnostic Code
9207.

Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); and an inability to establish and maintain
effective relationships, warrants a 70 percent rating. Id.

A 100 percent rating is warranted for total occupational and social
impairment, due to such symptoms as: grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
ability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; and memory loss for names of closes relatives, own
occupation, or own name. Id.

Following a thorough review of the record, the Board finds that the
veteran's bipolar disorder is manifested impairment of thought
processes (to include ongoing delusional ideation), some social
isolation and a limited social life, interpersonal difficulties,
and very poor coping skills. Outpatient treatment records reflect
continuing treatment for bipolar disorder, and the June 1998 VA
examiner

- 6 -

concluded that the veteran had a chronic mental illness that had
caused great debility in his life. While the veteran is currently
employed part-time as a cashier in a bookstore, the evidence also
reveals that the veteran has had a difficult time maintaining
employment for any length of time. In this regard, the June 1998 VA
examiner stated that the veteran's psychological realm was
extremely impaired and that he was unable to hold any but the most
limited employment. He noted that the veteran had achieved a
certain level of education, but that it was clear that his
interpersonal difficulties, very poor coping skills, and bipolar
cycling have taken a toll on his inability to maintain work.
Furthermore, in February 1999, the vocational rehabilitation
counselor found that it was infeasible for the veteran to achieve
a vocational goal.

The Board acknowledges that some of the criteria for a 70 percent
evaluation--symptomatology as suicidal ideation, obsessional
rituals, illogical, obscure, or irrelevant speech, near-continuous
panic, impaired impulse control, spatial disorientation, or neglect
of personal appearance and hygiene--simply are not shown. The Board
also finds, however, that the above-referenced evidence of social
and industrial impairment presents a disability picture which,
resolving all reasonable doubt in the veteran's favor, appears to
more closely approximate that contemplated by a 70 percent
evaluation. See 38 U.S.C.A. 5107(b); 38 C.F.R. 3.102. Hence, that
is the disability evaluation that must be assigned.

The Board has also considered whether a 100 percent evaluation for
the veteran's service-connected bipolar disorder might be
warranted. However, a review of the recent medical evidence of
record does not show total occupational and social impairment with
reduced reliability and productivity so as to warrant a 100 percent
evaluation. While significant interference with employability is
shown, the evidence does not demonstrate that the veteran's bipolar
disorder is manifested by such symptoms as grossly inappropriate
behavior, persistent danger of hurting self or others, intermittent
ability to perform activities of daily living, disorientation to
time or place, or memory loss for names of closest relatives, own
occupation, or own name. 38 C.F.R. 4.130.

- 7 -

Accordingly, the Board finds that the veteran's bipolar disorder
PTSD is most appropriately evaluated at the 70 percent rate under
the current criteria of Diagnostic Code 9207.

ORDER

A 70 percent evaluation for bipolar disorder is granted, subject to
the laws and regulations governing the payment of monetary awards.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals





